Exhibit 10.1

Ikanos Communications, Inc.

2009 Sales Compensation Plan

For Vice President Worldwide Sales



 1. Purpose
    

Attraction, retention and motivation. The goal of this plan is to attract,
retain, and motivate the VP of WW Sales through clearly specified sales goals
and a pay-for-performance philosophy. Communicate the company goals. Another
goal of the Plan is to communicate what the company wants the VP WW Sales to
focus on:
 1. Exceeding quarterly and annual revenue targets
 2. Winning OEM designs and launching new products
 3. Working with other members of the Ikanos team to achieve specific company
    goals

Overview

The Ikanos 2009 Sales Compensation Plan is composed of:

 1. Salary
 2. Performance Pay
     1. Commission based on meeting Quarterly Target Revenue Goals for VP of WW
        Sales
     2. Annual Commission based on exceeding Annual Target Revenue Goals for VP
        of WW Sales
     3. Incentive Goals for achieving specific goals

 3. Equity Awards, Merits
 4. Benefits
 5. Car Allowance

Definitions
 1.  Performance Pay - Variable compensation calculated based on performance to
     goals and paid on a quarterly and annual basis.
 2.  Salary - Compensation usually referred to as "Base Salary" paid on a
     regular basis.
 3.  Commission - Compensation that varies as a function of performance against
     assigned tasks or goals.
 4.  Incentives - to reward and motivate employees to complete design goals or
     MBO's in a specific quarter.
 5.  Benefits - A form of compensation allocated to or for the purchase of
     employee benefits such as company health care plan/s. In some cases, the
     employee may pay some portion of the cost of these benefits
 6.  Target Customers - OEM's, ODM's, Distributors or Contract Manufacturers
     that purchase products or services from Ikanos.
 7.  Target Design In/Win - Ikanos chipsets that have been designed to a system
     vendor's specific end product. Customer has to put in to their end product.
 8.  Target Commission - Variable compensation amount limited to a specific time
     period.
 9.  Quarterly Target Revenue Goal - is defined by the company Annual Operating
     Plan (Exhibit A).
 10. Annual Target Revenue Goal - is defined by the company Annual Operating
     Plan (Exhibit A).
 11. Net Revenue Shipment- Net revenue that has been reported by the Company in
     its financial reports in accordance with generally accepted accounting
     principles of the United States..
 12. Quarterly Management Objectives/Performance Objectives (QPO/MBO) - listing
     of design / MBO goals for a specific quarter set by CEO

 

Eligibility The VP of WW Sales while employed by the Company. Timeframes The
following Table 1 determines the timeline involved in the calculation and
payment of the commissions and incentives. Incentive Goals must be approved
prior to the dates below by the CEO.

In the event of a delay in disbursement of payment not related to the VP of WW
Sales or his staff, the VP of WW Sales will be eligible for a recoverable draw
for the amount of 50% of the performance pay for that quarter.

Table 1. Deadlines

Deadlines 2009

Q1

Q2

Q3

Q4

Finalize DW/MBO targets

Jan 30th

April 7th

July 7th

Oct 6th

Sales - Last day to ship Products

Sales - DW/MBO claim forms submitted to Sales Ops.

Mar 28th

Jun 27th

Sept 26th

Jan 2nd, 2010

Sales Ops submits quarterly DW/MBO claim forms to Marketing

Sales Ops submits prelim detailed work-sheet of commission calculation to
Finance

April 7th

July 7th

Oct 6th

Jan 12th, 2010

Marketing - Finalize Quarterly DW/MBO results and provide to Finance

Sales- Detailed worksheet of commission calculation submitted to Finance

Apr 13th

Jul 15th

Oct 14th

Jan 14th, 2010

Finance - Press release of Net Revenue

April 23rd

July 23rd

Oct 22nd

Feb 4th, 2010

Finance - Complete review of commission worksheet and signed off by CFO & CEO

April 30th

July 31st

Oct 30th

Feb 5th, 2010

Finance/HR Submit ECNs to payroll by:

May 4th

Aug 5th

Nov 2nd

Feb 8th, 2010

Payroll - Payments Disbursed: US Employees

First Payroll in May

First Payroll in Aug

First Payroll in Nov

First Payroll in Feb 2010

Payroll - Payments Disbursed: International

1st Payroll in May

1st Payroll in Aug

1st Payroll in Nov

1st Payroll in Feb 2010

Salary The Company will pay salary according the Company's payroll practices.
Commission on Revenue (Exhibit B)
 1. 

Calculation of Quarterly Revenue Commission. Quarterly Revenue Commission shall
be calculated as follows unless otherwise limited in your Plan Summary:

Quarterly Revenue Commission =

If Actual Quarterly Net Revenue Shipment attainment is between 0 and 79.9% of
Target Quarterly Revenue:

(Actual Quarterly Net Revenue Shipment/Target Quarterly Revenue)*Target
Quarterly Commission*.5

If Actual Quarterly Net Revenue Shipment attainment is between 80% and 100% of
Target Quarterly Revenue:

(Actual Quarterly Net Revenue Shipment/Target Quarterly Revenue)*Target
Quarterly Commission

If Actual Quarterly Net Revenue Shipment attainment is between 100.1% and 150%
of Target Quarterly Revenue:

(((Actual Quarterly Net Revenue Shipment/Target Quarterly Revenue)-1)*Target
Quarterly Commission*1.5) + Target Quarterly Commission



Calculation of Annual Revenue Commission. If your Actual Annual Net Revenue
Shipment is over 100% of your Annual Target Revenue, then you are eligible for
the Annual Revenue Commission. Annual Revenue Commission shall be calculated as
follows:

Annual Revenue Commission = 2*((Actual Annual Net Revenue Shipment/Target Annual
Revenue)-1)*Target Annual Revenue Commission

No Cap on Commissions. Annual Commission on Revenue shall not be capped.
Incentive (DW/MBO) Goals Incentive Goals. To qualify for Incentive Goals, the
incentive must be approved by the CEO. Claiming Incentive Goals. VP of WW Sales
completes the achievement form and provides the supporting documents.
Calculation of Incentive Achievement. Incentives Achievement shall be calculated
as a percentage times the quarterly target DW/MBO incentive. Other Duties From
time to time you may be assigned to perform other duties. These might include,
but are not limited to, such tasks as collecting market research data, arranging
press tours, participating in technical standards meetings, language
translation, and setting up trade show booths. Such duties are a normal part of
your job for which the company pays you a salary. Other duties may be assigned
by your supervisor. Employee Benefits You will be eligible to participate in the
company employee benefits programs - See HR. Termination of Employment If your
employment is terminated (voluntary or involuntary), you will be eligible for a
pro-rated % of your target performance pay calculated as follows:
 1. (Days worked in the quarter / Days in the quarter) * Your Earned Quarterly
    Revenue Commission. (Days are calendar days).
 2. No payment for Annual Revenue Commission or Overachievement.
 3. Incentive Goals Claim Forms and the evidence of the achievement must be
    submitted no later than the time assigned for the said quarter commission
    calculation and payment.

Withholding Commissions paid to employees will be subject to the standard
with-holding requirements of the country from which they are paid. General
Provisions This plan does not constitute an employment agreement and does not
replace Ikanos' "at-will" employment policy. This plan supersedes all prior
plans. The company may change budget or any other part of this plan at any time
as needed. Performance pay is not earned until all revenue numbers and incentive
goals for the applicable period are reviewed and approved by the CEO and CFO.
Approvals

 

/s/ Nick Shamlou

March 5, 2009



Nick Shamlou, Vice President of Sales

 

/s/ Tammy Carr

March 5, 2009



Tammy Carr, Director WW Human Resources

 

/s/ Cory Sindelar

March 9, 2009



Cory Sindelar, CFO

 

/s/ Elizabeth Fetter

March 10, 2009



Elizabeth Fetter, Chairman of Compensation Committee

 

/s/ Michael Gulett

March 9, 2009



Michael Gulett, President and CEO